          IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

CHERYL MCDADE                                            PLAINTIFF

v.                     No. 5:18-cv-178-DPM

WINSTON CLINIC, PA                                    DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
